Opinion filed April 9, 2009




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-08-00291-CV
                                           ________

ZOLTEK CORPORATION AND ZOLTEK PROPERTIES, INC., Appellants

                                                V.

          LAUREN ENGINEERS & CONTRACTORS, INC., Appellee


                              On Appeal from the 350th District Court

                                        Taylor County, Texas

                                   Trial Court Cause No. 07728-D


                              MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss this appeal. The motion is
granted, and the appeal is dismissed.


                                                           PER CURIAM


April 9, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.